Name: Council Regulation (EEC) No 177/83 of 25 January 1983 allocating catch quotas between Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 1 . 83 Official Journal of the European Communities No L 24/77 COUNCIL REGULATION (EEC) No 177/83 of 25 January 1983 allocating catch quotas between Member States for vessels fishing in Faroese waters should be allocated among the Member States of the Community ; Whereas information about actual catches should be made available in order to ensure that this alloca ­ tion is respected , HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1982 , catches by vessels flying the flag of a Member State in the wat ­ ers falling within the fisheries jurisdiction of the Faroe Islands under the arrangement on reciprocal fishing rights for 1982 between Community and the Faroe Islands shall be limited to the quotas set out in the Annex . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , Having regard to the Fisheries Agreement between the European Economic Community , on the one hand , and the Government of Denmark and the Home Government of the Faroe Islands , on the other hand ('), r nd in particular Article 2 thereof, Having reg, id to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Com ­ munity system for the conservation and manage ­ ment of fishery resources (2), and in particular Arti ­ cles 3 , 4 and 1 1 thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas , in accordance with the procedure prov ­ ided for by the Fisheries Agreement between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands , of the other part, both parties have held consultations concerning their mutual fishing rights for 1982 ; Whereas as a result of these consultations the two parties have agreed an arrangement for 1982 involv ­ ing inter alia the allocation of certain catch quotas to Community vessels in the fisheries zone of the Faroe Islands ; Whereas it is the responsibility of the Community to allocate the catch quotas in the fisheries zone of the Faroe Islands among fishermen from the Com ­ munity ; Whereas, in order to ensure an equitable allocation of available fishing possibilities , these quotas Article 2 Member States and captains of fishing vessels flying the flag of a Member State shall , with regard to fish ­ ing in the waters referred to in Article 1 , comply with the provisions of Articles 1 to 6 of Council Regulation (EEC) No 753/80 of 26 March 1980 lay ­ ing down detailed rules for the recording and trans ­ mission of information concerning catches taken by fishing vessels of the Member States (4). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1^83 . For the Council The President J. ERTL (') OJ No L 226, 29 . 8 . 1980, p. 11 . ( 2) See page 1 of this Official Journal . 0 OJ No C 165 , 2 . 7 . 1982, p. 8 . (4 ) OJNoL84,28 . 3 . 1980, p. 33 . No L 24/78 Official Journal of the European Communities 27 . 1 . 83 ANNEX Quantities referred to in Article 1 (tonnes) Species Quotas Allocations Cod and haddock 2 500 France 300 Germany 50 United Kingdom 2 150 Saithe 3 500 Belgium token entry France 2 200 Germany 450 Netherlands token entry United Kingdom 850 Redfish 4 800 Belgium token entry ¢ France 300 Germany 4 450 United Kingdom 50 Ling 500 France 280 I United Kingdom 200 Germany 20 Blue ling 4 500 France 2 950 | United Kingdom 100 Germany 1 450 Tusk 400 United Kingdom 300 Germany 90 France 1 0 Blue whiting 25 000 Denmark 1 1 000 France Germany 3 000 Netherlands United Kingdom 1 1 000 Flatfish 500 France 70 Germany 90 United Kingdom 340 Other species 500 France 180 United Kingdom 120 Germany 200